Citation Nr: 0504043	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  04-23 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for an allergic 
reaction due to pain pills.

2.  Entitlement to service connection for sickle cell anemia.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
glaucoma.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for flat 
feet (pes planus).

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1980.

In a March 1988 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for ear problems, including hearing loss 
and tinnitus; pes planus; a back condition; and an eye 
condition.  The veteran was notified of that decision and did 
not appeal, and the March 1988 decision is final.  38 U.S.C. 
§ 4005(c) (1982); 38 C.F.R. § 19.192 (1987).

The veteran again claimed entitlement to service connection 
for hearing loss and an eye condition (diagnosed as 
glaucoma), and in an October 1996 decision the Board of 
Veterans' Appeals (Board) determined that new and material 
evidence had not been received to reopen the previously 
denied claim.  The veteran was notified of the October 1996 
decision and did not appeal, and that decision is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(1996).

The RO denied entitlement to service connection for PTSD in 
October 1998.  The veteran was notified of that decision and 
did not appeal, and that decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1998).  The 
veteran continued to claim service connection for PTSD, and 
in January 2000 the RO most recently determined that new and 
material evidence had not been received to reopen the 
previously denied claim.  The veteran was notified of that 
decision and did not appeal, and the January 2000 decision is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1999).  

The veteran again claimed entitlement to service connection 
for the claimed disabilities, and in an April 2002 rating 
decision the RO determined that new and material evidence had 
not been submitted to reopen the claims for service 
connection for hearing loss, tinnitus, flat feet, a back 
condition, glaucoma, and PTSD.  The RO also denied service 
connection for sickle cell anemia, which the veteran claimed 
to be secondary to the back condition.  In addition, in a 
November 2002 rating decision the RO denied service 
connection for an allergic reaction.  The veteran perfected 
an appeal of the April and November 2002 decisions.  For good 
cause shown, his motion for advancement on the docket has 
been granted.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2004).

The Board notes that following the August 2004 supplemental 
statement of the case, the veteran submitted additional VA 
and private treatment records in support of his appeal.  A 
review of those records reveals, however, that the medical 
evidence submitted by the veteran is cumulative and redundant 
of the evidence he submitted previously, which was considered 
in the August 2004 supplemental statement of the case.  For 
that reason the case need not be remanded for the RO's 
consideration of the evidence in the first instance.  See 
Disabled American Veterans, et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304 
(2004), as amended by Board of Veterans' Appeals: Obtaining 
Evidence and Curing Procedural Defects, 69 Fed. Reg. 53,807 
(Sept. 3, 2004).

The issue of entitlement to service connection for an 
allergic reaction is addressed in the remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The AMC will 
notify the veteran if further action is required on his part.

In addition to the issues addressed above, in a December 2002 
statement the veteran raised the issues of entitlement to 
service connection for temporomandibular joint syndrome, a 
sinus condition, a stomach condition, and a cervical spine 
condition.  In an April 2004 statement he raised the issue of 
entitlement to service connection for a dental disability.  
The RO has not yet addressed these issues, and they are 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) (the Board does not have 
jurisdiction of an issue not yet adjudicated by the RO).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled any duty to assist him 
in developing that evidence. 

2.  The RO denied entitlement to service connection for flat 
feet (pes planus) in March 1988.  The veteran was notified of 
that decision and did not appeal.

3.  The evidence received subsequent to the March 1988 
decision is not new, in that it is cumulative and redundant 
of the evidence previously considered by decisionmakers.  

4.  The RO denied entitlement to service connection for a 
back condition in March 1988.  The veteran was notified of 
that decision and did not appeal.

5.  The evidence received subsequent to the March 1998 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is not 
material, however, because it does not bear directly and 
substantially on the issue on appeal, that being whether the 
veteran's back disorder is related to service, and it need 
not be considered in order to fairly decide the merits of his 
claim.

6.  The RO denied entitlement to service connection for 
tinnitus in March 1988.  The veteran was notified of that 
decision and did not appeal.

7.  The evidence received subsequent to the March 1998 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is not 
material, however, because it does not bear directly and 
substantially on the issue on appeal, that being a nexus 
between the veteran's tinnitus and an in-service disease or 
injury, and it need not be considered in order to fairly 
decide the merits of his claim.

8.  In an October 1996 decision the Board denied entitlement 
to service connection for hearing loss.  The veteran was 
notified of that decision and did not appeal.

9.  The evidence received subsequent to the October 1996 
decision is not new, in that it is cumulative and redundant 
of the evidence previously considered by decisionmakers.

10.  In an October 1996 decision the Board denied entitlement 
to service connection for an eye condition (glaucoma).  The 
veteran was notified of that decision and did not appeal.

11.  The evidence received subsequent to the October 1996 
decision is not new, in that it is cumulative and redundant 
of the evidence previously considered by decisionmakers.  

12.  In a January 2000 rating decision the RO denied 
entitlement to service connection for PTSD.  The veteran was 
notified of that decision and did not appeal.

13.  The evidence received subsequent to the January 2000 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is not 
material, however, because it does not bear directly and 
substantially on the issue on appeal, that being whether the 
veteran has PTSD that is related to service, and it need not 
be considered in order to fairly decide the merits of his 
claim.

14.  The preponderance of the probative evidence indicates 
that a sickle cell disability is not related to an in-service 
disease or injury, or a service-connected disability.


CONCLUSIONS OF LAW

1.  The March 1988 rating decision in which the RO denied 
service connection for flat feet (pes planus), a back 
condition, and tinnitus is final, new and material evidence 
has not been submitted, and the claims are not reopened.  
38 U.S.C. § 4005(c) (1982); 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 19.192 (1987); 38 C.F.R. § 3.156 (2000).

2.  The October 1996 decision in which the Board denied 
entitlement to service connection for hearing loss and an eye 
condition (glaucoma) is final, new and material evidence has 
not been submitted, and the claims are not reopened.  
38 U.S.C.A. § 7104(b) (West 1991); 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 20.1100 (1996); 38 C.F.R. § 3.156 (2000).

3.  The January 2000 rating decision in which the RO denied 
entitlement to service connection for PTSD is final, new and 
material evidence has not been received, and the claim is not 
reopened.  38 U.S.C.A. § 7105(c) (West 1991); 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 20.1103 (1999); 38 C.F.R. 
§ 3.156 (2000).

4.  A sickle cell disability was not incurred in or 
aggravated by active service, nor is it proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).





(continued on next page)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Development of the Claims

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103 and 5103A (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
VA has issued a regulation to implement the provisions of the 
VCAA, which is codified at 38 C.F.R. §3.159 (2004).  The VCAA 
left intact, however, the requirement that a veteran must 
first present new and material evidence in order to reopen a 
previously and finally denied claim before the duty to assist 
provisions of the VCAA are fully applicable to the claim.  
38 U.S.C.A. § 5103A(f) (West 2002); see also Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

The regulation provides that for requests to reopen submitted 
prior to August 29, 2001, VA will notify the veteran of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  VA does not, however, have any duty 
to assist the veteran in developing evidence in support of 
his request to reopen the previously denied claim, if that 
request was submitted prior to August 29, 2001.  If VA 
determines that new and material evidence has been submitted 
and reopens the previously denied claim, VA is obligated to 
fully assist him in obtaining any evidence that may be 
relevant to the claim.  38 C.F.R. § 3.159(b) and (c) (2004); 
see also Paralyzed Veterans of America, et. al., 345 F.3d 
at 1342.

In general, on receipt of a claim for benefits, including an 
attempt to reopen a previously denied claim, VA will notify 
the veteran of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will also 
inform the veteran of which information and evidence, if any, 
that he is to provide and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  VA will also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); 38 C.F.R. § 3.159(b) (2004).

The RO informed the veteran of the evidence needed to 
substantiate his claims in February 2001 by informing him of 
the provisions of the VCAA and the specific evidence required 
to substantiate his claims for service connection.  The RO 
also informed him of the information and evidence that he was 
required to submit, and the evidence that the RO would obtain 
on his behalf.  The RO informed him that although VA would 
make reasonable efforts to obtain the evidence he identified, 
it was ultimately his responsibility to provide the evidence 
in support of his claims.  The veteran responded to that 
notice by submitting copies of his VA treatment records.

The veteran's representative has asserted that all of the 
veteran's claims should be remanded to the RO for the purpose 
of providing him a VA medical examination.  As will be shown 
below, however, the Board has determined that new and 
material evidence has not been received to reopen the claims 
for service connection for PTSD, hearing loss, tinnitus, an 
eye condition (glaucoma), flat feet, and a back condition.  
Because the veteran's claim was received prior to August 
2001, VA has no duty to assist him in developing the evidence 
in support of that claim, including providing him a VA 
medical examination.

Regarding the claim for service connection for a sickle cell 
disability, the statute and regulation generally provide that 
VA will make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c) (2004).  

The RO has obtained the veteran's VA treatment records, which 
reveal that testing of his blood was positive for the sickle 
cell trait.  The RO has not provided him a VA medical 
examination regarding the sickle cell trait.  The United 
States Court of Appeals for Veterans Claims (Court) has held, 
however, that VA is not required to provide a medical 
examination or obtain a medical opinion if the record does 
not already contain evidence of an in-service event, injury, 
or disease.  That development is not required because "a 
medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease."  See Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004), citing Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334, 
1356 (Fed. Cir. 2003).  

The veteran's service medical records are silent for any 
complaints or clinical findings attributed to a blood 
disorder.  Furthermore, when asked to explain the basis for 
his claim for service connection for "sickle cell anemia," 
the veteran asserted that the disorder was caused by his back 
disorder.  Service connection for the back disorder is being 
denied.  For these reasons the Board finds that a medical 
examination and/or opinion is not required in this case 
because no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Duenas, 18 Vet. App. 
at 517.

Documents in the claims file also show that the veteran has 
been awarded disability benefits by the Social Security 
Administration (SSA), but the RO has not obtained the records 
or documents pertaining to that claim.  Those records could 
not, however, establish the occurrence of an in-service 
disease or injury, in that he was separated from service in 
August 1980 and he was awarded SSA benefits in December 2003.  
For that reason the Board also finds that the SSA records are 
not required, because no reasonable possibility exists that 
consideration of those records would aid in substantiating 
the veteran's claim.

The veteran and his representative have been given the 
opportunity to submit evidence and argument, and have done 
so.  He has not alluded to the existence of any other 
evidence that is relevant to his claims.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claims and that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his claims.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
38 C.F.R. § 3.159(c) (2004).

Service Connection for a Sickle Cell Disability

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2004).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  In that 
case a similar analysis applies: there must be (1) evidence 
of a current disability; (2) evidence of a service-connected 
disability; and (3) medical evidence establishing a nexus 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2004).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Analysis

In his February 2001 claim the veteran asserted that he had 
sickle cell anemia that was caused by an allergic reaction to 
the pain pills that he took for his back.  The RO's Decision 
Review Officer conducted an informal conference with the 
veteran in April 2004.  When asked why he thought sickle cell 
anemia was related to his back, he responded that blood came 
from the spine and that his spine caused the blood cells to 
break down.

His VA treatment records disclose that he underwent an eye 
examination in December 2000 that revealed findings 
characteristic of sickle cell trait.  The examiner requested 
a blood screen for the sickle cell trait, which was positive.  
The veteran was then referred to the Hematology Clinic for 
evaluation.

When evaluated by the hematologist in March 2001, the veteran 
denied having experienced any sickle cell pain crises or 
aplastic crises.  Based on his history, laboratory test 
results, and an examination, the hematologist determined 
that, although the existence of sickle cell trait needed to 
be confirmed by additional testing, the veteran was 
clinically asymptomatic and not anemic.  If the additional 
testing was conducted, the results of the testing are not of 
record.  The hematologist also determined that the only 
significance of the laboratory finding of sickle cell trait 
was the need for genetic counseling.

Assuming, without so finding, that the laboratory finding of 
sickle cell trait constitutes a medical diagnosis, the 
veteran's claim is supported by a current medical diagnosis 
of disability.  The evidence does not show, however, that he 
incurred a related disease or injury in service, or that the 
trait is etiologically related to service or any service-
connected disability.  Hickson, 12 Vet. App. at 253; Wallin, 
11 Vet. App. at 512.

His service medical records are silent for any complaints or 
clinical findings attributed to a blood disorder, and he does 
not claim otherwise.  He contends that the sickle cell trait 
was caused by his back disability.  Service connection for 
the back disability has been denied, and service connection 
has not been established for any other disability.  His claim 
is not, therefore, supported by evidence of a service-
connected disability, or medical evidence of a nexus between 
a service-connected disability and the sickle cell trait.  
Wallin, 11 Vet. App. at 512.  For that reason the criteria 
for a grant of service connection are not met, and the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a sickle cell 
disability.

New and Material Evidence

Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991) (formerly 
38 U.S.C. § 4005(c) (1982); 38 C.F.R. § 19.192 (1987); 
38 C.F.R. § 20.1103 (1999).  When a claim is disallowed by 
the Board and not appealed, that decision becomes final and a 
claim based on the same factual basis may not be considered.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(1996).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2000).  

In determining if new and material evidence has been 
received, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  Because the 
veteran's claim was initiated prior to August 2001, his claim 
will be adjudicated by applying the law previously in effect.

Analysis

PTSD

During the April 2004 informal conference the veteran 
asserted that he should be awarded compensation benefits for 
PTSD because he was nervous and a number of incidents had 
occurred while he was in service.

VA treatment records show that a psychiatric evaluation of 
the veteran was conducted in January 1981, which revealed 
somatic symptoms of a psychophysiological nature, a low 
anxiety threshold, evidence of family and social 
maladjustments, and possible psychopathic personality 
behaviors.  The psychiatrist did not enter an actual 
diagnosis.

The veteran was referred to the Mental Health Clinic in 
September 1986 due to complaints about his "nerves," seeing 
things, and hearing things.  He also reported drinking three 
to four beers and consuming a "half pint" four to five 
times a week.  The diagnosis entered at that time was 
questionable anxiety neurosis.  

The day following the September 1986 evaluation the veteran 
was hospitalized at the Delaware State Hospital, by civil 
commitment.  He was hospitalized due to nightmares, auditory 
and visual hallucinations, and thoughts of people trying to 
kill him.  On admission the psychiatrist noted that the 
veteran had been a heavy drinker for eight years, drinking a 
half pint of whiskey a day.  His symptoms were diagnosed as 
substance abuse with delirium tremens, which was manifested 
by visual hallucinations, anxiety, and physical discomfort.  
On discharge six days later, he was referred to Alcoholics 
Anonymous.

The veteran was again referred to the VA Mental Health Clinic 
in November 1987 by his probation officer (he was on 
probation due to a conviction for driving while intoxicated).  
He then reported being able to read other peoples' thoughts, 
and that others could read his.  He also reported hearing 
voices for the previous two years.  He denied drinking or 
using drugs, or having any psychiatric problems.  The 
psychiatrist then entered a diagnosis of probable 
schizophrenia, paranoid type, but the veteran refused any 
treatment.  

In February 1988 a VA psychiatrist attributed his symptoms to 
a drinking problem and a schizophrenic disorder.  He was then 
given medication, which he discontinued by July 1988 because 
he did not like the side affects.

He was again hospitalized at the Delaware State Hospital for 
seven days in October 1988 due to auditory hallucinations and 
extreme paranoid thinking.  He had a long history of 
substance abuse, primarily alcohol.  He had stopped drinking 
two days prior to admission, which caused the paranoid 
delusions and auditory hallucinations.  His symptoms at that 
time were diagnosed as alcohol hallucinosis.  On discharge he 
was referred to a drug counseling program.

The veteran initially claimed entitlement to service 
connection for PTSD in February 1998.  He stated that he had 
been given the diagnosis of PTSD in 1987, which was 
purportedly shown in his VA treatment records.  When asked to 
describe the stressors that had caused the PTSD, he reported 
that his mother, grandmother, and uncle died while he was in 
service.  He also stated that his ship had broken away from 
the pier during a storm, and that he had gone to Jamaica and 
Nicaragua during the civil wars there.  The RO denied service 
connection for PTSD in October 1998 because the medical 
evidence did not show that the veteran had PTSD.

Additional VA treatment records show that the veteran has 
long-standing alcoholic abuse associated with gastritis and a 
seizure disorder.  He also developed dilated cardiomyopathy, 
most likely secondary to alcohol myopathy.  His records also 
show a history of schizophrenia.  Based on the evidence shown 
above, the RO again denied service connection for PTSD in 
January 2000 because none of the medical evidence showed that 
the veteran had PTSD, nor had he provided evidence of a 
confirmed stressor.

The evidence received subsequent to the January 2000 decision 
includes VA treatment records that continue to show a 
diagnosis of alcohol abuse and a history of schizophrenia.  
This evidence is not new, because the evidence of record in 
January 2000 showed a diagnosis of alcohol abuse and a 
history of schizophrenia.  Because the evidence is not new, 
the Board need not consider whether it is material.  Vargas 
Gonzalez v. West, 12 Vet. App. 321, 327 (1999).

In March 2001 the veteran reported having PTSD due to having 
been in two motor vehicle accidents after his separation from 
service.  Although new, the evidence is not material because 
the veteran is not competent to provide evidence of whether 
he has PTSD.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Secondly, the veteran did not attribute the PTSD to any 
incident of service.

The veteran was referred for a mental health evaluation in 
November 2001 due to complaints of depression.  The examining 
psychologist noted that the veteran had been referred for the 
mental health evaluation at the advice of his representative 
(American Legion) in order to support his claim for service 
connection for PTSD.  During the evaluation the veteran 
reported having been involved in motor vehicle accidents in 
1987, 1995, and 2001.  He also stated that while in service 
he had been in several fights and helped put out a fire on 
the ship.  The psychologist entered diagnoses to rule out 
PTSD and to rule out a panic disorder without agoraphobia.  
In entering the diagnosis "to rule out PTSD" the 
psychologist noted that the veteran "says he was treated in 
the [Mental Health Clinic] before."  All subsequent mental 
health treatment records, which were written by that 
psychologist, reflect a diagnosis of an adjustment disorder 
with depression, not PTSD.

The report of the mental health evaluation is new, in that it 
reflects a diagnosis to rule out PTSD.  The evidence is not 
material, however, because the psychologist did not enter an 
actual diagnosis of PTSD, nor did he indicate that any PTSD 
symptoms the veteran might have were due to any in-service 
event.  In describing the veteran's history the psychologist 
noted the three previous motor vehicle accidents, as well as 
events the veteran reported to have occurred during service.  
The veteran had previously claimed to have PTSD due to the 
motor vehicle accidents.  In addition, the psychologist noted 
that the veteran reported having received treatment in the 
mental health clinic previously, purportedly for PTSD.  The 
medical records, however, do not show that the veteran's 
symptoms were ever diagnosed as PTSD.  Because the assessment 
"to rule out PTSD" was apparently based on the veteran's 
report of having been given that diagnosis previously, and 
not his documented history, it is not probative of a 
diagnosis of PTSD.  Elkins v. Brown, 5 Vet. App. 474, 478 
(1993) (a medical opinion that is based on the veteran's 
recitation of medical and service history, and not his 
documented history, is not probative).

Beginning in February 2002 the VA treatment records show that 
the veteran received treatment from the Mental Health Clinic 
with a diagnosis of an adjustment disorder with depression.  
This evidence is new, in that the evidence of record in 
January 2000 did not show that diagnosis.  The evidence is 
not material, however, because it is not probative of the 
veteran having PTSD, or any other psychiatric disorder, that 
is related to service.

In summary, although some of the evidence received subsequent 
to the January 2000 decision is new, it is not material 
because it does not bear directly and substantially on 
whether the veteran has PTSD that is related to service.  The 
Board finds, therefore, that evidence that is both new and 
material has not been received, and the claim of entitlement 
to service connection for PTSD is not reopened.

Hearing Loss and Tinnitus

The veteran stated during the April 2004 informal conference 
that he knew that something was wrong with his ears while he 
was in service because he was "hearing things."

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal 
hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Id. at 157.  
The determination of whether the veteran has a ratable 
hearing loss is governed by 38 C.F.R. § 3.385, which shows 
that hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 
26 decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (2004).

The veteran's service medical records show that he was 
treated for otitis externa in the left ear in August 1979.  
In January 1980 he complained of pain in both ears, which was 
attributed to wearing ear plugs that were too large.  In May 
1980 he reported having frequent ear aches due to having to 
wear ear plugs, and then complained of pain in the right ear 
that was assessed as serous otitis.  He was treated for 
serous otitis in both ears in June 1980.  When examined on 
separation from active service in July 1980 his ears were 
normal, and audiometric testing showed his hearing acuity to 
be within normal limits.  His ears were also shown to be 
normal when examined on enlistment in the Naval Reserves in 
June 1983, but audiometric testing was not conducted.

The veteran initially claimed entitlement to service 
connection for "ringing in the ears" in July 1987 and 
hearing loss in December 1987.  His VA treatment records 
showed that he complained of tinnitus in May 1987, and then 
had wax removed from his ears.  A VA audiometric examination 
in January 1988 showed his hearing to be normal in both ears 
through 4000 Hertz.  Based on this evidence, in the March 
1988 rating decision the RO denied entitlement to service 
connection for hearing loss and tinnitus.

The veteran submitted a private medical report indicating 
that in December 1987 he complained of having had a ringing 
and popping sensation in his ears for the previous three 
years.  His symptoms had worsened following a motor vehicle 
accident in July 1987.  An audiogram showed only a very mild 
decrease in hearing at 8000 Hertz, but the physician 
described his hearing as normal.  

As to the claim for tinnitus, the December 1987 medical 
report is new, in that it reflects the onset of the 
complaints of tinnitus.  The evidence is not material, 
however, because it indicates that the onset occurred several 
years following the veteran's separation from service, and 
does not indicate that the tinnitus is related to service.

VA treatment records disclose that the veteran underwent 
surgery for bilateral temporomandibular joint syndrome in 
1991.  Following that surgery he complained of pain in both 
ears, which was assessed as a recurrence of the 
temporomandibular joint syndrome.  In November 1993 he 
reported having been mugged two weeks previously, during 
which he suffered a blow to the left side of the head.  He 
complained of pain and ringing in the left ear since the 
mugging.  Diagnostic testing showed that he had incurred a 
cerebral hemorrhage, fracture of the left temporal bone, and 
fracture of the right zygomatic arch.  He had bilateral 
middle ear surgery in December 1993, after which he continued 
to complain of pain and tinnitus in the ears.

As to the claim for tinnitus, the VA treatment records are 
also new, in that they document injuries and disabilities 
that occurred after the March 1988 decision.  The evidence is 
not material, however, because it shows that the veteran's 
ear problems occurred after service, and are not related to 
service.

The RO provided the veteran a VA audiometric examination in 
April 1994.  He then reported a complete loss of hearing in 
the left ear following trauma to the left side of his head in 
1993.  He also complained of continuous tinnitus in both ears 
that began between 1985 and 1987.  Audiometric testing showed 
normal puretone decibel thresholds in the right ear, and 
profound hearing loss in the left ear.  

As to the claim for tinnitus, the examination report is new, 
but not material because it does not indicate that the 
tinnitus in both ears began in service, or is related to 
service.

Based on the evidence shown above, in the October 1996 
decision the Board denied entitlement to service connection 
for bilateral hearing loss by finding that new and material 
evidence had not been submitted to reopen the previously 
denied claim.

The evidence received following the October 1996 decision 
includes the surgery report describing the surgery done in 
December 1993 as a middle ear exploration of the left ear for 
repair of a perilymph fistula.  The report of a May 2000 
audiometric evaluation shows that the hearing in the right 
ear remained normal, and that the veteran continued to have 
profound hearing loss in the left ear.  In April and August 
2004 reports the veteran's VA physician stated that he 
continued to have a profound hearing loss in the left ear, 
and normal hearing in the right ear.  

Regarding the March 1988 denial of service connection for 
tinnitus, this evidence is new, but not material because it 
does not relate to the veteran's tinnitus.  Regarding the 
October 1996 denial of service connection for hearing loss, 
the evidence is cumulative and redundant of the evidence 
considered in the Board's October 1996 decision.  The 
evidence then of record showed that the veteran had normal 
hearing in the right ear and profound hearing loss in the 
left ear that was due to the October 1993 head trauma.  
Because the evidence is not new, the Board need not consider 
whether it is material.  Vargas Gonzalez, 12 Vet. App. 
at 327.

In summary, the evidence received following the March 1988 
denial of service connection for tinnitus is new, but not 
material because it does not relate the tinnitus to service.  
The evidence received following the October 1996 denial of 
service connection for hearing loss is not new, in that it is 
cumulative and redundant of the evidence considered in that 
decision.  For these reasons the Board finds that evidence 
that is both new and material has not been received, and the 
claims of entitlement to service connection for hearing loss 
and tinnitus are not reopened.

Glaucoma

The veteran stated in the April 2004 informal conference that 
he knew that something was wrong with his eyes in service 
because he was "seeing things."

The veteran's service medical records indicate that he had a 
refractive error of the eyes when he entered service in 
August 1976.  The service medical records are otherwise 
silent for any disease or injury of the eyes.

The VA treatment records show that in November 1987 the 
veteran reported that, as the result of a private eye 
examination, he was told that he had glaucoma.  A VA 
examination in January 1988 indicated that additional studies 
were needed in order to determine whether the veteran had 
glaucoma.  In the March 1988 decision the RO denied service 
connection for an eye disorder because there was no diagnosis 
of an eye disorder that was subject to service connection, 
although glaucoma was suspected.  Refractive errors of the 
eye are considered to be congenital or developmental defects 
that are not subject to service connection.  See Terry v. 
Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003); 38 C.F.R. 
§ 3.303(c) (2004).

Additional VA treatment records indicate that the veteran was 
treated for glaucoma beginning in September 1991.  An April 
1994 VA examination showed him to have angle recession 
glaucoma, under poor control at that time.  In the October 
1996 decision the Board denied service connection for an eye 
disability, diagnosed as glaucoma.  The Board found that 
although the evidence showed that the veteran had glaucoma, 
none of the evidence indicated that it was related to 
service.

The evidence received subsequent to the October 1996 decision 
includes VA treatment records showing that the veteran 
continued to receive treatment for glaucoma.  None of the 
medical records reflect any etiology for the glaucoma, or 
otherwise indicate that it is related to service.  The VA 
treatment records are, therefore, cumulative and redundant of 
the evidence of record in October 1996, which showed that the 
veteran had glaucoma.  See Cornele v. Brown, 6 Vet. App. 59, 
62 (1993) (records of treatment many years after service, 
which do not document any nexus to service, are not new and 
material).  Because the evidence is not new, the Board need 
not consider whether it is material to the issue on appeal.  
Vargas Gonzalez, 12 Vet. App. at 327.  The Board finds, 
therefore, that new and material evidence has not been 
received, and the claim of entitlement to service connection 
for glaucoma is not reopened.

Flat Feet (Pes Planus)

The veteran contends that he should be granted service 
connection for his flat feet because he was treated for the 
flat feet while he was in service, and because his foot 
condition was aggravated by having to go up and down the 
ship's ladders.

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111 (West 
2002); see Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004); 38 C.F.R. § 3.304(b) (2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2004).  If a pre-
existing disorder is "noted" on entering service, in 
accordance with 38 U.S.C.A. § 1153 the veteran has the burden 
of showing an increase in disability during service.  If the 
veteran meets that burden and shows that an increase in 
disability occurred, the burden then shifts to the government 
to show that any increase was due to the natural progress of 
the disease.  Wagner, 370 F.3d at 1096.

The veteran's service medical records indicate that when 
examined on entry into active service in August 1976 he had 
pes planus (flat feet).  In February 1979 he reported having 
flat feet, and having to wear special shoes as a child.  
Examination then revealed that he had virtually no arch in 
the right foot, and only a slight arch in the left foot.  He 
was evaluated by an orthopedist in March 1979, who determined 
that no treatment was necessary and that he could buy arch 
supports if he so desired.  In July 1980 he complained of 
flat feet, which were treated with shoe inserts.  The pes 
planus was again noted when he was examined for separation 
from service in July 1980.

The veteran claimed entitlement to service connection for 
flat feet in July 1987.  The VA treatment records developed 
with that claim showed that he was given arch supports in 
August 1980 due to pes planus.  In December 1980 he reported 
having good relief of foot pain with the arch supports.  
Examination in January 1988 revealed bilateral pes planus, 
and that the veteran was wearing arch supports.  The RO 
denied service connection for pes planus in March 1988 
because the evidence indicated that the disorder had pre-
existed service and had not been aggravated during service.

The evidence received following the March 1988 decision 
includes VA treatment records showing that the veteran 
received orthotics for pes planus beginning in October 2000.  
None of the medical evidence relates any problem with the 
feet to the veteran's military service, or indicates that the 
underlying severity of the disorder underwent an increase in 
service.  The evidence of record in March 1988 showed that 
the veteran had flat feet that pre-existed service, and the 
RO determined that the disorder had not been aggravated 
during service.  The evidence of continuing treatment for 
flat feet, with no evidence of aggravation during service, 
is, therefore cumulative and redundant of the evidence 
considered in the March 1988 decision.  Cornele, 6 Vet. App. 
at 62.  Because the evidence is not new, the Board need not 
consider whether it is material.  Vargas Gonzalez, 12 Vet. 
App. at 327.  The Board finds, therefore, that new and 
material evidence has not been received, and the claim of 
entitlement to service connection for flat feet (pes planus) 
is not reopened.

Back Disorder

The service medical records disclose that in February 1979 
the veteran complained of low back pain of one month in 
duration.  He reported having been in a motor vehicle 
accident when he was seven years old.  He also reported 
having occasional back pain for the previous seven years.  
The physical examination was unremarkable, except for right 
scoliosis.  He was given one week of light duty, and referred 
for an orthopedic evaluation.  The evaluation in March 1979 
resulted in a diagnosis of mild mechanical low back pain 
associated with mild scoliosis.  An undated record indicates 
that he had chronic lumbar strain and mild scoliosis.  In 
July 1980 his back pain was attributed to his flat feet.  
Examination on separation from service in July 1980 showed 
the back to be normal.

The veteran denied having recurrent back pain when examined 
for enlistment in the Naval Reserves in June 1983, and 
examination of the back was normal.

He initially claimed entitlement to compensation benefits for 
back problems in July 1987.  In conjunction with that claim 
the RO obtained his VA treatment records, which showed that 
he complained of back pain in August and December 1980.  The 
results of an examination, if one was conducted, are not 
documented.  In January 1981 he reported having had 
intermittent back pain for the previous two years, and having 
injured his back in a fall while in service.  Examination 
revealed lumbar scoliosis, but no other abnormality.  An X-
ray study disclosed slight scoliosis of the lumbar spine and 
spina bifida occulta of S1, but was otherwise normal.  His 
complaints were assessed as intermittent chronic back pain, 
of unknown cause.  He was referred for a psychiatric 
evaluation, which resulted in the conclusion that he had a 
number of somatic symptoms of a psychophysiological nature.  
An orthopedic examiner in March 1981 noted the thoracic and 
lumbar scoliosis, but did not enter a diagnosis or etiology.

The VA examination in January 1988 resulted in diagnoses of 
scoliosis and spina bifida.  In the March 1988 rating 
decision the RO denied service connection for a back disorder 
on the basis that the scoliosis and spina bifida were 
congenital or developmental abnormalities that were not 
subject to service connection.

The evidence received subsequent to the March 1988 decision 
includes VA treatment records showing that in July 1988 the 
veteran reported having had back pain for many years, with an 
increase following a motor vehicle accident the previous 
year.  Examination revealed only the slight scoliosis, and 
his complaints were attributed to possible scoliosis of the 
spine and muscle strain.

In April 1993 the veteran reported experiencing back pain 
following a fall, at which time his complaints were assessed 
as low back strain.  Later in April 1993 he again reported 
having back pain since the fall in March 1993.  In February 
1994 he reported having been mugged in November 1993, when he 
was struck, rendered unconscious, and injured his back.  A 
computerized tomography (CT) scan in April 1994 showed a bone 
island at L2; cortical interruption along the anterior of L1, 
with degenerative joint disease at the facets joints and mild 
disc bulging; degenerative changes at L3-L4, L4-L5, and L5-
S1; and no disc herniation.

An X-ray study in April 1997 disclosed mild arthritic changes 
at L2, L3, and L4.  In June 1997 the veteran complained of 
pain for the previous two months.  An X-ray study in May 1997 
revealed mild degenerative joint disease with mild disc 
bulging at L4-L5 and L5-S1.  When evaluated on completion of 
physical therapy in August 1997, the therapist noted that the 
veteran had a history of several motor vehicle accidents and 
a history of previous back injuries.  The VA treatment 
records show that the veteran continued to receive treatment 
for low back pain, with a history of disc disease, with no 
etiology given other than reference to a motor vehicle 
accident in February 2001.

The VA treatment records reflecting diagnoses of degenerative 
joint and disc disease of the lumbosacral spine are new, in 
that the evidence of record in March 1988 showed only the 
mild scoliosis and spina bifida occulta.  The evidence is not 
material, however, because it does not show a relationship 
between the currently diagnosed back pathology and any 
incident of service.  Cornele, 6 Vet. App. at 62.  The only 
etiology shown for the veteran's current back complaints are 
falls and motor vehicle accidents, which occurred after he 
was separated from service.  The medical evidence does not, 
therefore, bear directly and substantially on the issue being 
considered, that being whether the veteran's back disorder 
was incurred in or aggravated during service.  For that 
reason the Board finds that new and material evidence has not 
been received, and the claim of entitlement to service 
connection for a back disorder is not reopened.


ORDER

The claim of entitlement to service connection for a sickle 
cell disability is denied.

New and material evidence not having been received, the 
appeal to reopen the claim of entitlement to service 
connection for PTSD is denied.

New and material evidence not having been received, the 
appeal to reopen the claim of entitlement to service 
connection for hearing loss is denied.

New and material evidence not having been received, the 
appeal to reopen the claim of entitlement to service 
connection for tinnitus is denied.

New and material evidence not having been received, the 
appeal to reopen the claim of entitlement to service 
connection for glaucoma is denied.

New and material evidence not having been received, the 
appeal to reopen the claim of entitlement to service 
connection for flat feet (pes planus) is denied.

New and material evidence not having been received, the 
appeal to reopen the claim of entitlement to service 
connection for a back disorder is denied.


REMAND

The veteran's service medical records disclose that in 
December 1978 he complained of a skin rash after having 
started taking medication for back pain.  The skin eruptions 
(hives) were initially assessed as a hypersensitivity 
reaction to the medication.  The number of eruptions 
continued to increase after the medication was changed, and 
he was referred for a dermatology evaluation.  The 
dermatologist found that the eruptions were typical, and in a 
dermatomal distribution, for herpes zoster.  One week later, 
the herpes zoster was shown to be resolving.

The veteran has claimed entitlement to service connection for 
what he characterized as an "allergic reaction."  In 
describing this "allergic reaction" he stated that he was 
given medication in service for back pain, following which he 
developed a skin rash.  The evidence described above shows 
that, although the skin rash was initially assessed as a 
hypersensitivity (i.e., allergic) reaction, on further 
evaluation it was determined to be an outbreak of herpes 
zoster.

VA treatment records indicate that the veteran was again 
treated for herpes zoster in August 2000.  It is not clear 
from the available evidence, however, whether the outbreak in 
August 2000 is related to the episode that occurred during 
service.  This issue is, therefore, being remanded for a 
medical opinion regarding any nexus between the herpes zoster 
that became manifest in August 2000 and the episode that 
occurred in December 1978.

Accordingly, this issue is remanded for the following:

1.  The RO should forward the claims file 
to a VA physician in order to obtain a 
medical opinion regarding any nexus 
between the herpes zoster that became 
manifest in August 2000 and the outbreak 
that occurred in December 1978.  If the 
physician finds that an examination is 
needed in order to provide that opinion, 
an examination should be provided to the 
veteran.

The physician should review the evidence 
in the claims file and, based on review 
of the evidence and sound medical 
principles, provide an opinion on whether 
the outbreak of herpes zoster in August 
2000 is at least as likely as not (a 
probability of 50 percent or greater) 
etiologically related to the outbreak 
that occurred in December 1978.

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue remaining 
on appeal.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


